Exhibit 10.12

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of October 25, 2000, between GREAT AMERICAN
VENTURE, LLC, a California limited liability company (“Grantor”), and GENERAL
ELECTRIC CAPITAL CORPORATION, a corporation organized under the banking laws of
the State of New York (“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of the date hereof
by and between Grantor and Lender (including all annexes, exhibits and schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Lender has agreed to make Revolving Credit
Advances and to incur Letter of Credit Obligations on behalf of Grantor;

WHEREAS, in order to induce Lender to enter into the Credit Agreement and the
other Loan Documents and to make the Revolving Credit Advances and to incur
Letter of Credit Obligations as provided for in the Credit Agreement, Grantor
has agreed to grant a continuing Lien on the Collateral to secure the
Obligations;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINED TERMS. All capitalized terms used but not otherwise defined herein
have the meanings given to them in the Credit Agreement. All other undefined
terms contained in this Security Agreement, unless the context indicates
otherwise, have the meanings provided for by Article 9 of the Code to the extent
the same are used or defined therein.

2. GRANT OF LIEN.

2.1 To secure the prompt and complete payment, performance and observance of all
of the Obligations, Grantor hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to Lender a security interest in and lien upon all of
Grantor’s right, title and interest in, to and under the following property,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of, Grantor (including under any trade names, styles or derivations thereof),
and whether now owned or consigned by or to, or leased from or to, Grantor, and
regardless of where located (all of which being hereinafter collectively
referred to as the “Collateral”):

 

  (a) all accounts, including without limitation all rights to payment for
services rendered under any Liquidation Sales Agreements;

 

  (b) all chattel paper;

 

  (c) all documents;

SECURITY AGREEMENT



--------------------------------------------------------------------------------

  (d) all equipment;

 

  (e) all fixtures;

 

  (f) all general intangibles, including without limitation all rights arising
under any Liquidation Sales Agreements and not constituting an account, but not
including the name “Great American Venture”;

 

  (g) all goods;

 

  (h) all instruments;

 

  (i) all inventory, including without limitation any Retail Inventory;

 

  (j) all investment property;

 

  (k) all letters of credit and letter of credit rights;

 

  (l) all supporting obligations;

 

  (m) all Blocked Accounts, Disbursement Accounts and all other deposit accounts
and other bank accounts and all funds on deposit therein;

 

  (n) all money, cash or cash equivalents of Grantor; and

 

  (o) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and rents
and profits of, each of the foregoing.

2.2 In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Lender as aforesaid,
Grantor hereby grants to Lender a right of set-off against the property of
Grantor held by Lender, including all property described above in Section 2.1(a)
now or hereafter in the possession or custody of, or in transit to, Lender, for
any purpose (including safekeeping, collection or pledge), for the account of
Grantor, or as to which Grantor may have any right or power.

2.3 With respect to each Liquidation Sale, (a) the Liquidation Loan and all of
the other Obligations of Borrower with respect to such Liquidation Sale shall
constitute one general obligation of Borrower secured by all of the Collateral
arising under or related to such Liquidation Sale, and (b) except with respect
to any indemnification obligations of Borrower, Lender’s recourse with respect
to such Liquidation Loan and other Obligations of Borrower shall be limited to
such Collateral.

3. LENDER’S RIGHTS; LIMITATIONS ON LENDER’S OBLIGATIONS.

3.1 It is expressly agreed by Grantor that, anything herein to the contrary
notwithstanding, Grantor shall remain liable under each of the Liquidation Sales
Agreements and its other contracts and each of its licenses to observe and
perform all the conditions and

 

SECURITY AGREEMENT

-2-



--------------------------------------------------------------------------------

obligations to be observed and performed by it thereunder. Lender shall not have
any obligation or liability under any Liquidation Sales Agreements, contract or
license by reason of or arising out of this Security Agreement or the granting
herein of a Lien thereon or the receipt by Lender of any payment relating to any
Liquidation Sales Agreements, contract or license pursuant hereto. Lender shall
not be required or obligated in any manner to perform or fulfill any of the
obligations of Grantor under or pursuant to any Liquidation Sales Agreements,
contract or license, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Liquidation Sales Agreements, contract or
license, or to present or file any claims, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

3.2 Subject to Section 7.3 hereof, so long as an Event of Default shall have
occurred and be continuing, Lender may at any time, without prior notice to
Grantor, notify account debtors, parties to any of Borrower’s Liquidation Sales
Agreements or contracts, and obligors in respect of instruments and chattel
paper, that the accounts and the right, title and interest of Grantor in and
under such Liquidation Sales Agreements, contracts, instruments and chattel
paper have been assigned to Lender and that payments shall be made directly to
Lender. Upon the request of Lender, Grantor shall so notify account debtors,
parties to Liquidation Sales Agreements and other contracts, and obligors in
respect of instruments and chattel paper.

3.3 Lender may at any time in Lender’s own name or in the name of Grantor
communicate with account debtors, parties to Liquidation Sales Agreements and
other contracts, obligors in respect of instruments and chattel paper to verify
with such Persons, to Lender’s satisfaction, the existence, amount and terms of
any such accounts, Liquidation Sales Agreements, contracts, instruments or
chattel paper.

4. REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants that:

4.1 Grantor is the sole owner of each item of the Collateral upon which it
purports to grant a Lien hereunder, and has good and marketable title thereto
free and clear of any and all Liens other than Permitted Encumbrances.

4.2 No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) by Grantor in favor of Lender pursuant to this Security Agreement
or the other Loan Documents, and (ii) in connection with any other Permitted
Encumbrances.

4.3 This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements listed on
Schedule I hereto, a perfected Lien in favor of Lender on the Collateral with
respect to which a Lien may be perfected by filing pursuant to the Code. Such
Lien is prior to all other Liens, except Permitted Encumbrances that would be
prior to Liens in favor of Lender as a matter of law, and is enforceable as such
as against any and all creditors of and purchasers from Grantor (other than
purchasers of inventory in the ordinary course of business). All action by
Grantor necessary or desirable to perfect such Lien on each item of the
Collateral has been duly taken.

 

SECURITY AGREEMENT

-3-



--------------------------------------------------------------------------------

4.4 Schedule II hereto lists all investment property, instruments (other than
checks received in the ordinary course of business), letters of credit and
chattel paper of Grantor. All action by Grantor necessary or desirable to
perfect the Lien of Lender on each item set forth on Schedule II (including the
delivery of all originals thereof to Lender and the legending of all chattel
paper as required by Section 5.2 hereof) has been duly taken. The Lien of Lender
on the Collateral listed on Schedule II hereto is prior to all other Liens,
except Permitted Encumbrances that would be prior to the Liens in favor of
Lender as a matter of law, and is enforceable as such against any and all
creditors of and purchasers from Grantor. Grantor shall, upon obtaining
ownership of any additional investment property, instruments (other than checks
received in the ordinary course of business), letters of credit or chattel
paper, promptly (and in any event within three Business Days) notify Lender and
deliver to Lender all such additional instruments or chattel Paper duly endorsed
and all such letters of credit.

4.5 Grantor’s chief executive office, principal place of business, corporate
offices, all warehouses and premises where Collateral is stored or located
(other than Liquidation Sale sites), and the locations of all of its books and
records concerning the Collateral are set forth on Schedule III hereto. With
respect to each Liquidation Sale, the site(s) for such Liquidation Sale and the
location of all Retail Inventory relating thereto will be disclosed in the
Liquidation Loan Proposal for such Liquidation Sale.

4.6 Grantor does not have any interest in, or title to, any patent, trademark or
copyright except as set forth in Schedule IV hereto. This Security Agreement is
effective to create a valid and continuing Lien on and, upon filing of a
copyright security agreement with the United States Copyright Office and filing
of a patent security agreement and a trademark security agreement with the
United State Patent and Trademark Office, as the case may be, perfected security
interests in favor of Lender in Grantor’s patents, trademarks and copyrights and
such perfected security interests are enforceable as such as against any and all
creditors of and purchasers from Grantor. Upon filing of such copyright security
agreement with the United States Copyright Office and filing of a patent
security agreements and a trademark security agreements with the United State
Patent and Trademark Office, as the case may be, and the filing of appropriate
financing statements listed on Schedule I hereto, all action necessary or
desirable to perfect Lender’s Lien on Grantor’s patents, trademarks or
copyrights shall have been duly taken.

5. COVENANTS. Grantor covenants and agrees with Lender that from and after the
date of this Security Agreement and until the Termination Date:

5.1 Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of Lender and at the sole expense of Grantor,
Grantor shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further actions as Lender may reasonably
request to obtain the full benefits of this Security Agreement and of the rights
and powers herein granted, including (i) using its best efforts to secure all
consents and approvals necessary or appropriate for the assignment to or for the
benefit of Lender of any Liquidation Sales Agreement, license or contract held
by Grantor or in which Grantor has any rights not heretofore assigned,
(ii) filing any financing or continuation statements under the Code with respect
to the Liens granted hereunder or under any other Loan Document, and
(iii) transferring Collateral to Lender’s possession if such Collateral consists
of

 

SECURITY AGREEMENT

-4-



--------------------------------------------------------------------------------

chattel paper, instruments, letters of credit or investment property, or if a
Lien on such Collateral can be perfected only by possession, or if requested by
Lender. Grantor also hereby authorizes Lender to file any such financing or
continuation statements to perfect or maintain a security interest in the
Collateral without the signature of Grantor to the extent permitted by
applicable law. Lender will provide Grantor with contemporaneous notice of any
such filings. If any amount payable under or in connection with any of the
Collateral is or shall become evidenced by any instrument, such instrument,
other than checks and notes received in the ordinary course of business, shall
be duly endorsed in a manner satisfactory to Lender immediately upon Grantor’s
receipt thereof.

5.2 Maintenance of Records. Grantor shall keep and maintain, at its own cost and
expense, satisfactory and complete records of the Collateral, including a record
of any and all payments received and any and all credits granted with respect to
the Collateral and all other dealings with the Collateral. Grantor shall mark
its books and records pertaining to the Collateral to evidence this Security
Agreement and the Liens granted hereby. All chattel paper shall be marked with
the following legend: “This writing and the obligations evidenced or secured
hereby are subject to the security interest of General Electric Capital
Corporation, as Lender.”

5.3 Covenants Regarding Patent, Trademark and Copyright Collateral.

(a) Grantor shall notify Lender immediately if it knows or has reason to know
that any application or registration relating to any patent, trademark or
copyright (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of; or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any court) regarding
Grantor’s ownership of any patent, trademark or copyright, its right to register
the same, or to keep and maintain the same.

(b) In no event shall Grantor, either directly or through any agent, employee,
licensee or designee, file an application for the registration of any patent,
trademark or copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
Lender prior written notice thereof, and, upon request of Lender, Grantor shall
execute and deliver any and all patent security agreements, copyright security
agreements or trademark security agreements as Lender may reasonably request to
evidence Lender’s Lien on such patent, trademark or copyright, and the general
intangibles of Grantor relating thereto or represented thereby.

(c) Grantor shall take all actions necessary or requested by Lender to maintain
and pursue each application, to obtain the relevant registration and to maintain
the registration of each of the patents, trademarks and copyrights (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

(d) In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, Grantor shall
notify Lender promptly after Grantor learns thereof. Grantor shall, unless it
shall reasonably determine that

 

SECURITY AGREEMENT

-5-



--------------------------------------------------------------------------------

such patent, trademark or copyright Collateral is in no way material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, -misappropriation or dilution, and shall take such other actions
as Lender shall deem appropriate under the circumstances to protect such patent,
trademark or copyright Collateral.

5.4 Indemnification. In any suit, proceeding or action brought by Lender
relating to any account, chattel paper, Liquidation Sales Agreements, document,
general intangible, investment property or instrument for any sum owing
thereunder or to enforce any provision of any account, chattel paper,
Liquidation Sales Agreements, document, general intangible, investment property
or instrument, Grantor will save, indemnify and keep Lender harmless from and
against all expense (including reasonable attorneys’ fees and expenses), loss or
damage suffered by reason of any defense, setoff, counterclaim, recoupment or
reduction of liability whatsoever of the obligor thereunder, arising out of a
breach by Grantor of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to, or in favor of, such
obligor or its successors from Grantor, except in the case of Lender, to the
extent such expense, loss, or damage is attributable solely to the gross
negligence or willful misconduct of Lender as finally determined by a court of
competent jurisdiction. All such obligations of Grantor shall be and remain
enforceable against and only against Grantor and shall not be enforceable
against Lender.

5.5 Compliance with Terms of Accounts, etc. In all material respects, Grantor
will perform and comply with all obligations in respect of its accounts, chattel
paper, Liquidation Sales Agreements, and licenses and all other agreements to
which it is a party or by which it is bound relating to the Collateral.

5.6 Limitation on Liens on Collateral. Grantor will .not create, permit or
suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except Permitted
Encumbrances, and will defend the right, title and interest of Lender in and to
any of Grantor’s rights under the Collateral against the claims and demands of
all Persons whomsoever.

5.7 Limitations on Disposition. Grantor will not sell, lease, transfer or
otherwise dispose of any of the Collateral, or attempt or contract to do so
except as permitted by the Credit Agreement.

5.8 Further Identification of Collateral. Grantor will, if so requested by
Lender, furnish to Lender, as often as Lender requests, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Lender may reasonably request, all in such
detail as Lender may specify.

5.9 Notices. Grantor will advise Lender promptly, in reasonable detail, (i) of
any Lien (other than Permitted Encumbrances) or claim made or asserted against
any of the Collateral, and (ii) of the occurrence of any other event which would
have a material adverse effect on the aggregate value of the Collateral or-on
the Liens created hereunder or under any other Loan Document.

 

SECURITY AGREEMENT

-6-



--------------------------------------------------------------------------------

6. LENDER’S APPOINTMENT AS ATTORNEY-IN-FACT.

On the Closing Date Grantor shall execute and deliver to Lender a power of
attorney (the “Power of Attorney”) substantially in the form attached hereto as
Exhibit A. The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Termination
Date. The powers conferred on Lender under the Power of Attorney are solely to
protect Lender’s interests in the Collateral and shall not impose any duty upon
Lender to exercise any such powers. Lender agrees that (a) it shall not exercise
any power or authority granted under the Power of Attorney unless an Event of
Default has occurred and is continuing and that such exercise shall be subject
to Section 7.3 hereof, and (b) Lender shall account for any moneys received by
Lender in respect of any foreclosure on or disposition of Collateral pursuant to
the Power of Attorney provided that Lender shall have no duty as to any
Collateral, and Lender shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers. NONE OF LENDER OR ITS
AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.

7. REMEDIES; RIGHTS UPON DEFAULT.

7.1 In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Lender may exercise all rights and remedies of a secured party under the Code,
subject to Section 7.3 hereof. Without limiting the generality of the foregoing,
Grantor expressly agrees that in any such event Lender, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Grantor or any other Person (all and each of which demands, advertisements and
notices are hereby expressly waived to the maximum extent permitted by the Code
and other applicable law), may forthwith enter upon the premises of Grantor
where any Collateral is located through self-help, without judicial process,
without first obtaining a final judgment or giving Grantor or any other Person
notice and opportunity for a hearing on Lender’s claim or action, and may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, assign, give an
option or options to purchase, or sell or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at a public or private sale or sales, at any exchange at such prices as it may
deem acceptable, for cash or on credit or for future delivery without assumption
of any credit risk. Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of said Collateral so sold, free of any right
or equity of redemption, which equity of redemption Grantor hereby releases.
Such sales may be adjourned and continued from time to time with or without
notice. Lender shall have the right to conduct such sales on Grantor’s premises
or elsewhere and shall have the right to use Grantor’s premises without charge
for such time or times as Lender deems necessary or advisable.

 

SECURITY AGREEMENT

-7-



--------------------------------------------------------------------------------

Grantor further agrees, at Lender’s request, to assemble the Collateral and make
it available to Lender at places which Lender shall select, whether at Grantor’s
premises or elsewhere. Until Lender is able to effect a sale, lease, or other
disposition of Collateral, Lender shall have the right to hold or use
Collateral, or any part thereof; to the extent that it deems appropriate for the
purpose of preserving Collateral or its value or for any other purpose deemed
appropriate by Lender. Lender shall have no obligation to Grantor to maintain or
preserve the rights of Grantor as against third parties with respect to
Collateral while Collateral is in the possession of Lender. Lender may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of Lender’s remedies with respect to such
appointment without prior notice or hearing as to such appointment. Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale to the Obligations as provided in the Credit Agreement, and
only after so paying over such net proceeds, and after the payment by Lender of
any other amount required by any provision of law, need Lender account for the
surplus, if any, to Grantor. To the maximum extent permitted by applicable law,
Grantor waives all claims, damages, and demands against Lender arising out of
the repossession, retention or sale of the Collateral except such as arise
solely out of the gross negligence or willful misconduct of Lender as finally
determined by a court of competent jurisdiction. Grantor agrees that ten
(10) days prior notice by Lender of the time and place of any public sale or of
the time after which a private sale may take place is reasonable notification of
such matters. Grantor shall remain liable for any deficiency if the proceeds of
any sale or disposition of the Collateral are insufficient to pay all
Obligations, including any attorneys’ fees and other expenses incurred by Lender
to collect such deficiency.

7.2 Except as otherwise specifically provided herein, Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

7.3 Notwithstanding any other provision of this Security Agreement, if a Default
or an Event of Default is a payment default, a Default or an Event of Default
with respect to Sections 4.20, 6.10 or 7.2 of the Credit Agreement; a Default or
an Event of Default with respect to the occurrence of an event that has a
Material Adverse Effect, in any case, solely with respect to any particular
Liquidation Loan, or any other Default or Event of Default solely with respect
to a particular Liquidation Loan (other than a Default or an Event of Default
that is the result of any fraud, acts in bad faith or intentional breach by
Grantor), then Lender may exercise the rights and remedies in this Security
Agreement that are conditioned upon the occurrence or continuance of a Default
or an Event of Default only with respect to such Liquidation Loan and the
Collateral related thereto.

8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. For the purpose of enabling
Lender to exercise rights and remedies under Section 7 hereof (including,
without limiting the terms of Section 7 hereof, in order to take possession of,
hold, preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of Collateral) at such time as Lender shall be lawfully
entitled to exercise such rights and remedies, Grantor hereby grants to Lender
an irrevocable, non-exclusive license (exercisable without payment of royalty or
other

 

SECURITY AGREEMENT

-8-



--------------------------------------------------------------------------------

compensation to Grantor) to use, license or sublicense any intellectual property
now owned or. hereafter acquired by Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

9. LIMITATION ON LENDER’S DUTY IN RESPECT OF COLLATERAL. Lender shall use
reasonable care with respect to the Collateral in its possession or under its
control. Lender shall not have any other duty as to any Collateral in its
possession or control or in the possession or control of any agent or nominee of
Lender, or any income thereon or as to the preservation of rights against prior
parties or any other rights pertaining thereto.

10. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against Grantor
for liquidation or reorganization, should Grantor become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of Grantor’s assets, and
shall continue to be effective or be reinstated, as the case may be, if at any
time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

11. NOTICES. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

12. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be-prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of Lender and Grantor with respect to the
matters referred to herein and therein.

13. NO WAIVER; CUMULATIVE REMEDIES. Lender shall not by any act, delay, omission
or otherwise be deemed to have waived any of its rights or remedies hereunder,
and no waiver shall be valid unless in writing, signed by Lender and then only
to the extent therein set forth. A waiver by Lender of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which Lender would otherwise have had on any future occasion. No failure
to exercise nor any delay in exercising on the part of Lender, any right,

 

SECURITY AGREEMENT

-9-



--------------------------------------------------------------------------------

power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or future exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Security
Agreement may be waived, altered, modified or amended except by an instrument in
writing, duly executed by Lender and Grantor.

14. LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

15. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.

16. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of Lender hereunder, inure to the benefit of
Lender, all future holders of any instrument evidencing any of the Obligations
and their respective successors and assigns. No sales of participations, other
sales, assignments, transfers or other dispositions of any agreement governing
or instrument evidencing the Obligations or any portion thereof or interest
therein shall in any manner affect the Lien granted to Lender hereunder. Grantor
may not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Security Agreement.

17. COUNTERPARTS. This Security Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.

18. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA APPLICABLE TO CONTRACTS • MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. GRANTOR HEREBY CONSENTS
AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN LOS ANGELES COUNTY,
CALIFORNIA, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS
OR DISPUTES BETWEEN GRANTOR AND LENDER PERTAINING TO THIS SECURITY AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,

 

SECURITY AGREEMENT

-10-



--------------------------------------------------------------------------------

PROVIDED, THAT LENDER AND GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF LOS ANGELES COUNTY,
CALIFORNIA, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LENDER. GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND GRANTOR HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. GRANTOR HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN
ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTOR
AT THE ADDRESS SET FORTH ON ANNEX H TO THE CREDIT AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

19. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LENDER AND GRANTOR
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

20. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto:

21. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

 

SECURITY AGREEMENT

-11-



--------------------------------------------------------------------------------

22. ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 18 and Section 19, with its counsel.

[SIGNATURE PAGE FOLLOWS)

 

SECURITY AGREEMENT

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GREAT AMERICAN VENTURE, LLC, a California limited liability company By:  
Garcel, Inc., a California corporation Its:   Manager   By:  

/s/ Gary Mintz

    Gary Mintz     Chairman of the Board of Directors

 

GENERAL ELECTRIC CAPITAL CORPORATION By:  

/s/ Robert S. Yasuda

Name:  

Robert S. Yasuda

  Duly Authorized Signatory

 

-13-